EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with James A. Donegan (Reg. No. 78,797) on 1 September 2021.

The application has been amended as follows: 
IN THE CLAIMS
The claims have been amended as follows.
1. (Currently Amended) A readily attachable and detachable structure of a front loader comprising:
a first retained part provided on one of a main frame that is provided on a vehicle body or a sub-frame that is detachable with the main frame and supports a boom; 
a second retained part provided on the other of the main frame or the sub-frame; 
a first retaining part that is provided on the side opposite to the side on which the first retained part is provided and retains the first retained part; 
a second retaining part that is provided on the side opposite to the side on which the second retained part is provided and retains the second retained part; 
part that guides the first retained part to the first retaining part when the sub-frame is mounted on the main frame; and 
a second guiding part that guides the second retained part to the second retaining part when the sub-frame is mounted on the main frame, wherein:
the first retained part is provided on the main frame,
the second retained part is provided on the sub-frame,
the first retaining part is provided on the sub-frame,
the second retaining part is provided on the main frame,
the first guiding part is provided on the sub-frame, and
the second guiding part is provided on the main frame.

2. (Currently Amended) The readily attachable and detachable structure of a front loader according to claim 1, wherein:
the first retaining part and the second retaining part are respectively formed to support the first retained part and the second retained part respectively from below.

3-4. (Canceled)

5. (Currently Amended) The readily attachable and detachable structure of a front loader according to claim 1, wherein:
the second guiding part is formed so as to guide the second retained part to the second retaining part while supporting from below when the sub-frame is mounted on the main frame.

6. (Currently Amended) The readily attachable and detachable structure of a front loader according to claim 1, wherein:
the first guiding part is formed so as to guide the first retained part to the first retaining part while being supported from below by the first retained part when the sub-frame is mounted on the main frame.

7. (Currently Amended) The readily attachable and detachable structure of a front loader according to claim 11, wherein:
the second guiding part and the first guiding part are respectively formed in an inclined plane form for which the vertical direction height becomes smaller as they face in the front direction of the vehicle body.

8. (Currently Amended) The readily attachable and detachable structure of a front loader according to claim 1, wherein:
the main frame is provided with a recess formed between the second guiding part and the first retained part.

9. (Currently Amended) The readily attachable and detachable structure of a front loader according to claim 1, further comprising:
an engaging part that is provided on the sub-frame, and engages with the first retained part when the first retained part is guided by the first guiding part to the first retaining part, preventing falling out of the first retained part from the first retaining part.

Reasons for Allowance
Claims 1-2 and 5-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
The independent claim overcomes the prior art since it requires that the first guiding part is provided on the sub-frame, and the second guiding part is provided on the main frame in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, French Patent Publication No. 2 747 137 A1 to Patrice et al. discloses subframe 35/40 and main frame 25/29, however, Patrice does not disclose the first guiding part is provided on sub-frame 35/40, and the second guiding part is provided on main frame 25/29 in combination with the other claim limitations. Instead, the first and second guiding parts are reversed in Patrice. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
It is noted that the claimed members have been changed to parts to be consistent with the specification.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 7,549,832 to Mailleux discloses both retaining parts 21/22 on main frame 2 and both retained parts 11/12 on sub-frame 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652